DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rudy et al. (US 2009/0053102, hereinafter “Rudy”).
In regards to claim 1, Rudy discloses a computing device configured to store data and execute machine readable instructions (114), the data including electrical data representing measurements of cardiac electrophysiological activity for a plurality of points across at least one spatial region of a surface of a heart of a patient (abstract), the electrical data being reconstructed for the at least one spatial region of the heart that includes the plurality of points based on cardiac signals measured non-invasively and concurrently via sensors distributed across an outer surface of a body of the patient (Fig. 1, elements 104, par. 0035, isochrone maps of heart epicardial surface), the instructions to compute at least one indication of synchrony based on an analysis of the electrical data for the at least one spatial region of the surface of the heart (Fig. 9 ), the at least one indication of synchrony providing a quantitative assessment of at least one of a heart electrical function, a heart mechanical function or a hemodynamic performance (abstract, Fig. 9).
In regards to claim 5, the plurality of points across the at least one spatial region of the surface of the heart of the patient are divided into a plurality of spatial regions (Fig. 9, isochrones), each spatial region comprising some of the plurality of points, the instructions are further configured to compute a respective indication of synchrony for each of the plurality of spatial regions and to quantify synchrony for the heart based on a comparison of the respective indication of synchrony computed for each of the plurality of spatial regions (each isochrone is individually assigned an indication in the form of its color/shade).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudy in view of Afonso (US 2007/0208260, hereinafter “Afonso”).  Rudy discloses the essential features of the claimed invention including computing the indication of synchrony and generating a map to display the indication of synchrony as set forth above, but fails to expressly disclose that electrical data is acquired by one or more sensors within the body of the patient.  However, Afonso teaches generating a synchrony map using both non-invasive and invasive electrodes (pars. 0033-0036) to provide the predictable results of acquiring more voltage vectors that provide more accurate synchrony data.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy by generating the synchrony map using both non-invasive and invasive electrodes to provide the predictable results of acquiring more voltage vectors that provide more accurate synchrony data.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-8, 10, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,078,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-3 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,826,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,682,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Allowable Subject Matter
Claim 20 is allowed.
	Claims 1, 5 and 9 are rejected under prior art.
	Claims 1-19 are rejected under double-patenting, but avoid the prior art. 
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Applicant argued that Rudy fails to disclose computing at least one indication of synchrony based on analysis of electrical data, but instead merely discloses deriving a distribution of measured voltages across the heart surface.  The examiner agrees that Rudy discloses deriving epicardial surface voltage maps.  However, referring to paragraph 0035, Rudy discloses that “[t]hese reconstructed epicardial cardiac surface potentials can in turn be processed at step g to generate appropriate epicardial cardiac surface potential maps, epicardial cardiac surface electrograms, and epicardial cardiac surface isochrones.”  Rudy goes on to describe isochrones in paragraph 0058: “Isochrones provide a faithful and direct depiction of the epicardial activation sequence, which includes potential spatial non-uniformities of activation spread.”  These are depicted in Figure 11.  So the examiner respectfully maintains that Rudy discloses computing at least one indication of synchrony based on analysis of electrical data in both Figure 9’s depiction of a voltage map over the surface of the heart at a “snapshot in time” (this set of maps shows areas of the heart that are synchronously at the same or similar voltage at the “snapshot” time of 25 ms after pacing -- an indication of synchrony); and additionally and/or alternatively in the computation of the isochrone maps of Figure 11 and the accompanying text where particular areas of the heart that activate synchronously or nearly synchronously are depicted in similar colors/shades to illustrate the activation of the surface of the heart over time -- another indication of synchrony.  Accordingly, the examiner respectfully maintains the basis of rejection as set forth above and in the previous office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792